Advisory Action
The proposed amendments did not narrow the claims, therefore this the after final amendment submitted with the request will be treated under pre-pilot procedure.
The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues, therefore they are not entered at this time.

Claim Objections 
It is asserted, that the proposed amendments for claims 1 and 12 address the informalities and the objections should be withdrawn. 
In response, it is agreed that the proposed amendments will overcome said claim objection.

Reiections under 35 U.S.C. 112 
It is asserted, that claim 1 and all claims depending on it, are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claim 1 is amended to recite a cola soft drink composition in the preamble and to remove the allegedly indefinite term "complementary". Accordingly, Applicant believes the amendments overcome the rejections under 35 U.S.C. §112(b) and the rejections should be withdrawn. 
In response, it is agreed that the proposed amendments will overcome said claim rejection.

Reiections under 35 U.S.C. 103 
It is asserted, that Applicant respectfully traverses the rejection claims 1, 3-15, 19-20 and 23, because independent claim 1, recites in part, a cola soft drink composition wherein the composition does not include phosphoric acid. The art of record does not disclose or suggest a composition that does not include phosphoric acid, because ESS discloses Karma Cola includes barley malt extract as an ingredient, however, it is respectfully submitted that barley malt extract inherently includes phosphoric acid based on the Journal of the Federated Institutes of Brewing article by Matthews and Woolcott: The phosphoric acid in barley and malt, published Nov-Dec. 1898.
In response, for inherency to occur the element in question must always occur, one hundred percent of the time.  For example, two plus two is always four.  In this case Applicant would have to provide evidence that 100 percent of all barley malt extracts have phosphoric acid, to prove this point. 
The examiner made a full investigation of this matter and found that the Journal of the Society of Chemical Industry: Brewing, Wines, Spirits, etc.; Vol. 25,  of 1906; on pg. 106, discusses and illustrates that barley A, germinated in natural sunlight, and the malt extracts thereof have from zero phosphoric acid.  This means that all barley malt extracts do not have phosphoric acid, and also shows that the germination method impacts the presence and/or amount of phosphoric acid in the barley malt.  
Therefore, for the reasons notes above, this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793